                                   Case 3:21-cv-03496-VC Document 4 Filed 05/10/21 Page 1 of 2



                       HALEY GUILIANO LLP
                       JOSHUA V. VAN HOVEN (CSB No. 262815)
                          E-Mail: joshua.vanhoven@hglaw.com
                       GREGORY J. LUNDELL (CSB No. 234941)
                          E-Mail: greg.lundell@hglaw.com
                       111 N Market Street, Suite 900
                       San Jose, California 95113
                       Telephone: 669.213.1050
                       Facsimile: 669.500.7375

                       RICHARD T. MCCAULLEY (applying pro hac vice)
                          E-Mail: richard.mccaulley@hglaw.com
                       116 W. Hubbard, Unit 20
                       Chicago, Illinois 60654
                       Telephone: 312.330.8105

                       Attorneys for Plaintiff
                       SURGICAL INSTRUMENT SERVICE COMPANY, INC.




                                                     UNITED STATES DISTRICT COURT

                                                  NORTHERN DISTRICT OF CALIFORNIA

                           SURGICAL INSTRUMENT SERVICE                   Case No. 5:21-cv-03496

                           COMPANY, INC.,
                                                                         PLAINTIFF’S CERTIFICATION OF
                                            Plaintiff,                   INTERESTED ENTITIES OR PERSONS
                                  vs.

                           INTUITIVE SURGICAL, INC.,

                                            Defendant.



                               TO THE COURT, AND TO ALL PARTIES AND COUNSEL OF RECORD:

                               Plaintiff Surgical Instrument Service Company, Inc (“SIS”), discloses the following

                       information for the limited purpose of complying with Rule 7.1 of the Federal Rules of Civil

                       Procedure and Civil Local Rule 3-15 of the Northern District of California:




                                                                                      PLAINTIFF’S CERTIFICATION OF
                                                                                   INTERESTED ENTITIES OR PERSONS
   111 N. Market St.
                                                                      -1-
        Suite 900
  San Jose, CA 95113
                       810290_1
United States of America
                                   Case 3:21-cv-03496-VC Document 4 Filed 05/10/21 Page 2 of 2



                                Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, the undersigned certifies

                       that as of this date, SIS has no parent corporation and no publicly held corporation owns 10% or

                       more of SIS stock.

                                Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

                       named plaintiff, Greg Posdal, and Keith Posdal, there is no such interest to report.


                           Dated: May 10, 2021                        HALEY GUILIANO LLP

                                                                      By: /s/ Joshua Van Hoven
                                                                      JOSHUA V. VAN HOVEN
                                                                      joshua.vanhoven@hglaw.com
                                                                      GREGORY J. LUNDELL
                                                                      greg.lundell@hglaw.com
                                                                      111 N. Market Street, Suite 900
                                                                      San Jose, California 95113
                                                                      Telephone: 669.213.1050
                                                                      Facsimile: 669.500.7375

                                                                      RICHARD T. MCCAULLEY (applying pro hac
                                                                      vice)
                                                                      richard.mccaulley@hglaw.com
                                                                      116 W. Hubbard, Unit 20
                                                                      Chicago, Illinois 60654
                                                                      Telephone: 312.330.8105

                                                                      Attorneys for Plaintiff
                                                                      SURGICAL INSTRUMENT SERVICES
                                                                      COMPANY, INC.




                                                                                           PLAINTIFF’S CERTIFICATION OF
                                                                                        INTERESTED ENTITIES OR PERSONS
   111 N. Market St.
                                                                         -2-
        Suite 900
  San Jose, CA 95113
                       810290_1
United States of America
